Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 1 of 23 PageID #: 274




                      Exhibit 12
Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 2 of 23 PageID #: 275




                             QD Forum 2018/March/13th


                                                                                 1/24
Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 3 of 23 PageID #: 276




                                                                                 2/24
                   Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 4 of 23 PageID #: 277




                                                                                                                                             ‘13 Cd-base QD TV

                                                                                                   ’02 QD PV
                                                                                                   (Alivisatos)
                                                   ’98 Bio Labeling
                                                                                                                     ‘09 Full color QLED
                                                      (Alivisatos)
                                                                                                                         (Samsung)
                                                                            ’00 QD LED
                                                                             (Bawendi)                                                                ‘15 Cd-free QD TV
                                                                                                                                                          (Samsung)
                                                                                         ’02 QD-LED
                                                       ‘99 printable TFT                   (Bulovic)                                ‘10 QD-LED TV
                                                                                                             ’04 Memory               (Samsung)
                             ’92 QD laser (Bawendi)        (Jacobson)
                                                                                                              (Bawendi)



      ‘80                                    ‘90                                                       ‘00                                          ‘10
’81 Quantum size   ’92 GaAs synthesis                      ’96 Core/Shell      ’00 Shape control        ’03 SILAR         ’07 InP/ZnS          ’11 Blinking
     effect            (Alivisatos)                            (Heins)            (Alivisatos)            (Peng)             (Peng)              (Klimov)
                                        ’93 Monodisperse
                                            (Murray)



                                                             ’99 Blinking
                                                                (Brus)               ’00 Doped QD
                                                                                       (Bawendi)




                                                                                                                                                                   3/24
                    Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 5 of 23 PageID #: 278




   Form                     ‘13                            ‘14                             ‘15                          ‘16                              ‘17


                   QD Vision         Cd-QD
                                                                                                                                                  Samsung M&A
                (Boston, 200kg)
                                                       TCL
  QD Rail                                              (TV)
                      SONY                                                      Philips, BOE
   (Cd)
                  (TV, 13 line-up)                                               (Monitor)
                                                                                     Hisense, Konka
                                                                                          (TV)

                Nanosys: Cd-QD     Cd-QD                                                                                                               Cd-free QD
                (Milpitas, 2000kg)
                                      3M                                                                LMS/Hitachi QMC/Nitto Denko               Dongwoo Finechem
                                    (QDEF)                                                                (QDEF)        (Film)                    DIC (Color filter)
                                   Amazon         ASUS                     Hisense       TCL     Vizio, AUO                           ASUS
                                    (Kindle)    (Laptop)                    (TV)         (TV)        (TV)                           (Monitor)
 QD Film           Najing Tech                                                                                         Sangbo    Poly-OE TCL          Hisense
                    (Cd QD)                                                                                             (Film)    (Film) (TV)          (TV)
(Cd/Cd-free)
                         Nanoco/Dow Chem.        Cd-free QD
                                                                                                         Wah Hong      Nanoco/Merck
                          (Mass Production)                                                               (Film)      (Mass Production)
                                                                        Samsung        Cd-free QD                                          Samsung     Samsung
                    ‘10 QD-LED TV                                      (SUHD TV)                                                          (QLED TV)    (Monitor)
                    Samsung proto


               Exemption#39  expire           Exemption#39 (lighting)       Exemption#39  EP Veto        Exemption#39 replace  CdSe QDs color converting
   RoHS
               July ‘14                        extend to July ’17             (May ‘15)                     display (2 years)  Expire for all categories on Oct. ‘19

                                                                                                                                                                        4/24
Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 6 of 23 PageID #: 279




                                                 ECS J. SS Sci. & Tech.(2013) Nanoco




                                                                                       5/24
                          Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 7 of 23 PageID #: 280




           High quality core → Core/Shell → Multi shell
                                                                                                                                                    CM (‘17) Lee


                                                                                           CM (‘11) Char
                                  NL (‘02) Peng         JACS (‘07) Peng
    JPC (‘94) Nozik

                                                                                                                 Chem. Mater. (‘15) Hens




InP precursor with TOPO     In(OAc) + acid ligand,   C8 amine, 180 C                 InP/ZnSeS gradient shell    InCl3+Aminophosphine FWHM : G 36nm, R 45nm
      270 C, 3 days          ODE, 270 C, 180min       450~750nm, QY=40%             QY=70%, FWHM=45nm

    1990                   2000                                                        2010                                                                        2020

                                                        JACS (‘08) Reiss       JMC (‘08) Nann      JACS (‘10) Delpech                       CM (‘15) Cossairt




                                                                                                 PO4, InPO3, acid ligand                   Magic sized cluster
                                                                                                    Ketone & Water
                                                        InP/ZnS One pot     Zn, HAD  size control
                                                     (510~580nm) QY=70%,         (480~750nm)
                                                       ~50h photo stability


                                                                                                                                                                          6/24
                  Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 8 of 23 PageID #: 281




                                                                                                             SAIT
                                                                                   SAIT                      ('13/100%)                  Peng
                                                                                   ('10/100%)
                                                                                                                                         ('16/100%)
         100
                                                                                                                                                   SAIT*
                                                                                                                     SAIT*
                                                                                                                                                   ('17/95%)
                                                                                             SAIT                    ('15/85%)
                                                                                                                                      Ajou Univ
                                                                                             ('10/95%)                                ('16/85%)
                                                                                                                     Henan Univ.
         80                            SAIT                                                                   SNU ('15/83%)            Abdullah Gul Univ.
                                       ('03/85%)                                                SNU
                                                                                                              ('13/81%)                ('16/78%)
                                                                                             ('11/80%)
                                                                                                                                              DGIST
                                                             SAIT                                                         Hongik Univ         ('17/67%)
                                                                                       CEA-CNRS                           ('15/63%)
                                                          ('05/60%)                    ('10/70%)
QE (%)




         60
                                                                         Univ. East Anglia      Ajou Univ.            Ghent Univ.     Ajou Univ.
                                                                         (‘08/60%)              ('11/60%)             ('15/60%)       ('16/60%)
                                            NUS
                  U. Chicago             ('03/50%)
                                                                                                Ocean Univ.
                  ('99/50%)                                                                     ('10/45%)                                                       Cd-free Red QY (%)
         40                                  Peng
                                                                       Peng            CEA-CNRS                                     Ajou Univ.                  Cd-free Green QY
                                             ('03/40%)                                 ('10/40%)                                    ('16/40%)
                                                                       ('07/40%)                                                                                (%)
                                                                                                                                                                Cd-free Blue QY (%)

         20                                                                                                                                                     Cd Red QY (%)
                                                                                                                                                                Cd Green QY (%)
                                                                                                           KIST
                                                                                                         ('12/5%)

          0
           1995     1997       1999   2001         2003      2005     2007         2009           2011          2013        2015            2017         2019
                                                                      Year
                                                                                                                                                                                      7/24
            Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 9 of 23 PageID #: 282




                                  1. Multi element core/Gradient shell
      2nm
                                  structure

      3. Crystallinity                                       ZnSe rich (1-2) Gradient shell composition →
      (High temperature growth)
                                                                          minimize the lattice mismatch

  4. One pot synthesis with                                              ZnS rich
  high concentration
                                                                 2. Oxide interfaces
                                                                  : Induce oxidative layer



5. Control the uniformity of
size/shape and the byproducts                                      Multiple metal precursors




                                                                                                            8/24
                    Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 10 of 23 PageID #: 283




JPC (1995) Nozik          JACS (2012) Kim                    APL(1999) Nozik                 NL (2002) Kelley




                           ZnInP/GaP/ZnS                 GaN, Abs 360~450nm               GaSe, Abs 360~450nm
    GaP
 Eg=2.78eV
                              JMC (2014) Taylor
                                                  Chem. Comm. (2015) Cossairt                                            2D structure
 Small (2005) Rao

                                                                                   CM(2014) Dubertret            NL (2003) Nozik




                                                                                                                InP quantum rod
       InN                                                                            ZnSe nanoplate
  Eg=0.65~0.7eV                   Zn3N2                                         Cation exchange from CdSe
                              PL=500~1100nm                  Zn3P2
                              QY=52%(566nm)              PL=424~535nm
                                                           tetragonal
                                                                                                                                   9/24
 Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 11 of 23 PageID #: 284




             Parameters: Precursors, Intermediates, Solvents, Surfactants, Additives, Reaction Process




                                                     ref. Courtesy of Hansol Chemical Corp.




20L            100L Pilot                            Mass Production
                                                                                                     10/24
               Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 12 of 23 PageID #: 285




                                                                          <Phosphor Spectrum>               <QD Spectrum>
QD Materials    Scale-up        Composite            Film   Fabrication




                                                                                  Organic dye (Color filter)


                                                                                                                     White LED BLU
                                                                                                                     Organic Dye
                                                                                                                     Transmitted BLU




                                                                                 Narrow bandwidth KSF phosphor




      (Blue LED)           <LCD structure with QD Film>                        Optics Express Vol. 23, A791 (2015)


                                                                                                                                       11/24
           Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 13 of 23 PageID #: 286




 SEC
Device                                                                                         Launchin
                                                                                                  g


Material

 SAIT

                                                                             ref. H. Chang, MRS 2014 Fall Meeting




                                                                                                                    12/24
     Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 14 of 23 PageID #: 287




  Additional injection
  (focusing)
          Separation
            defocusing




Multi shell passivation            Encapsulation (stability)          Customer requirements
  Mass production                     Process stability              Supply chain/Eco system
                                                                                               13/24
Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 15 of 23 PageID #: 288




                                                                                  14/24
Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 16 of 23 PageID #: 289




                                                     300    400   500    600      700   800




                                                                                              15/24
                  Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 17 of 23 PageID #: 290




        BLU:
        (1) Film
        (2) Edge Optics
        (3) On Chip
Benefit=cost




                Backlight                                      Panel




                                                                                  Emissive C/F    Benefit=view angle
                                                                                  Pixelated LED           brightness
    (LED)
                                                                                                                16/24
                           Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 18 of 23 PageID #: 291




                                                                                ② PL quenching             ③ Thermal quenching
                                   Matrix                         Transmitted
                              (①Dispersion)                          hν 1
                                                          Loss
                                                         (heat)
                                                                                                                  Peak shift
                     hν1                                             hν2
            LED                         +
                                                Stokes
                                            -
                                                 shift
                                                                     hν3
                                         Absorption
                                        Re-absorption

                                    Loss
                                   (heat)
             Reflection
             (Recycle)




QD/silica
monolith

                                                          QD

                                                                                       Thermal quenching


            ACS Nano (2013) 1472



                                                                                                                                 17/24
                Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 19 of 23 PageID #: 292




    QDs           Sclae-up   PR/Ink      Pattern         Emissive CF
                                                                                  90º                              90º
                                                                           135º          45º            135º             45º


                                                                         180º              0º         180º                 0º


                                                                           225º          315º           225º             315º
                                                                                  270º                           270º

                                                                         Conventional CF : 90º        Emissive CF : 178º


Cutting external light                                                  Front Emission: 38%
                                                                        (partial cutting)
                                                   Absorption (Blue                             Total reflection
                                                   cut)
                                                   Efficiency
                                                   Patterning
                                                    Optical coupling                                           Side Emission :
                                                    (Recycle)                            TiO2
                                                                                                 QD
                                                                                                                24%
                                                    Patterning

                                                                                       Backward Emission : 38%
                                                                         Blue light source            (Recycle)



                                                                                                                                 18/24
     Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 20 of 23 PageID #: 293




QD    Scale-up       Ink (R/G/B)   Inkjet Process          QD-LED




                                                        <Blue QD Synthesis>   <Ligand Exchange>                           <ETL/HTL Design>

           Cathode (Al)
                                   Electron Injection
                                   Electron Transport
                                   QD Emission
                                   Hole Transport                                                 H3C                         CH3
                                                                                                                                            C8H17
          Anode (ITO)                                                                                       C8H17 C8H17



                                   Hole Injection
                                                                                                        N                 N

         Substrate (Glass)                                                                                     38.5
                                                                                                                                    C8H17

                                                                                                                                        50          5   5   1.5




                                                                                                                                                                  19/24
Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 21 of 23 PageID #: 294




                                                                                  20/24
Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 22 of 23 PageID #: 295



                                                                            #Samsung
                                                                            / VD
                                                                            / SDI
                                                                            / SDC

                                                                            #Hansol Chemical




                                                                                          21/24
Case 2:20-cv-00038-JRG Document 1-13 Filed 02/14/20 Page 23 of 23 PageID #: 296




                                                                                  22/24
